United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  April 11, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 05-50676
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

RODERICK DARNELL WATSON,

                                      Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                         USDC No. 6:95-CR-112-1
                          --------------------

Before JONES, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     Roderick Darnell Watson has filed an application for leave

to proceed in forma pauperis (IFP) on appeal following the denial

of his motion to compel the Government to file a FED. R. CRIM. P.

35 motion.     The district court denied Watson leave to proceed IFP

on appeal, certifying that the appeal was not taken in good

faith.   By moving for leave to proceed IFP, Watson is

challenging the district court’s certification.     See Baugh v.

Taylor, 117 F.3d 197, 202 (5th Cir. 1997); FED. R. APP. P.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-50676
                                 -2-

24(a)(5).    However, Watson has not demonstrated a nonfrivolous

issue for appeal.

     Watson argues that the Government breached the plea

agreement in which it promised to file a motion for a downward

departure pursuant to U.S.S.G. § 5K1.1 based on Watson’s

substantial assistance.    Watson argues that he has provided

substantial assistance which helped the Government prosecute and

obtain convictions of several drug dealers.

     As the law has no provision for a motion such as Watson’s,

this appeal is “from the denial of a meaningless, unauthorized

motion.”    See United States v. Early, 27 F.3d 140, 142 (5th Cir.

1994).   Watson has failed to show that his appeal involves “legal

points arguable on their merits (and therefore not frivolous).”

Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983) (internal

quotation marks omitted).    Accordingly, the motion for leave to

proceed IFP on appeal is denied and the appeal is dismissed as

frivolous.    See Baugh, 117 F.3d at 202 & n.24; 5TH CIR. R. 42.2.

Watson is warned that the filing or prosecution of frivolous

motions or appeals in the future will subject him to sanctions.

See FED. R. APP. P. 38; Clark v. Green, 814 F.2d 221, 223 (5th

Cir. 1987).

     MOTION FOR LEAVE TO PROCEED IFP DENIED; APPEAL DISMISSED AS

FRIVOLOUS; SANCTION WARNING ISSUED.